Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 13-1906

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                 PEDRO J. PÉREZ-CRESPO, a/k/a PIRI,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]



                                   Before

                   Torruella, Selya and Thompson,
                           Circuit Judges.



     José R. Olmo-Rodríguez on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa-Martínez, Assistant United States
Attorney, on brief for appellee.



                               June 11, 2014
             Per    Curiam.       After    entering       into       a    written    plea

agreement, defendant-appellant Pedro J. Pérez-Crespo pleaded guilty

to a charge of conspiring to possess with intent to distribute

controlled       substances   within      1,000    feet   of     a       public   housing

project. See 21 U.S.C. §§ 841(a)(1), 846, 860. At the disposition

hearing, the district court classified the appellant as a career

offender, see USSG §4B1.1, and set his guideline sentencing range

(GSR) at 188-235 months.            The court then imposed a mid-range

sentence: 210 months in prison.            This timely appeal followed.

             The appellant concedes that he meets the definition of a

career offender.         He likewise concedes the correctness of the

district court's calculation of the GSR. He nonetheless challenges

his sentence on the ground that it is substantively unreasonable.

             The government tries to place a stumbling block at the

threshold.       It posits that the appellant's real complaint is that

the district court refused to depart downward from the GSR and that

we   lack    appellate     jurisdiction     to     review    a   district         court's

discretionary decision not to depart. This argument is misguided.

             From and after the Supreme Court's decision in United

States      v.   Booker,    543   U.S.      220,    245     (2005),         review    for

reasonableness "encompasses virtually the entire gamut of sentences

imposed under the advisory guidelines, including sentences shaped

by discretionary departure decisions."              United States v. Anonymous

Defendant, 629 F.3d 68, 74 (1st Cir. 2010).                 Thus, notwithstanding


                                          -2-
the government's attempt to recharacterize the appellant's claim of

substantive unreasonableness, we have jurisdiction to hear and

determine that claim.1     See id.

           When evaluating the substantive reasonableness of a

criminal sentence, appellate review is for abuse of discretion.

See Gall v. United States, 552 U.S. 38, 51 (2007).             This is a

deferential standard, see United States v. Martin, 520 F.3d 87, 92

(1st Cir. 2008), which recognizes the sentencing court's superior

coign of vantage.

           We have explained that "the linchpin of a reasonable

sentence is a plausible sentencing rationale and a defensible

result."   Id. at 96.   The sentence imposed in this case — which was

at the mid-point of a properly calculated GSR — passes muster under

this prescription.      See United States v. Clogston, 662 F.3d 588,

592-93 (1st Cir. 2011) (emphasizing that "[c]hallenging a sentence

as substantively unreasonable is a burdensome task in any case, and

one that is even more burdensome where . . . the challenged

sentence is within a properly calculated GSR").

           The appellant argues that his sentence is unreasonable

because    it   is   based    primarily    on   the   career    offender

classification, which grossly overrepresents his true culpability.



     1
       The government also asseverates that a waiver-of-appeal
provision in the plea agreement bars this appeal. Because this
asseveration is problematic and the appeal is easily resolved on
the merits, we bypass the government's waiver argument.

                                     -3-
This argument lacks force.            The appellant, through able counsel,

made this overrepresentation argument to the district court.                       The

court rejected it because the court believed that "a career

offender   [designation]         is    a    pretty     serious    thing."         This

battlefield assessment is worthy of deference: on the record before

us, we cannot quarrel either with the wisdom of the court's

statement or with its applicability to the appellant's situation.

           In    any    event,    we       have    independently       examined    the

appellant's      criminal        record          and   find      the     claim      of

overrepresentation unpersuasive.              The appellant has no fewer than

five prior convictions for offenses that include charges involving

domestic violence, aggravated assault, and controlled substances.

While a sentencing court, in the exercise of its sound discretion,

might   have    opted   to   view      this       litany   of   malefactions      more

empathetically, the court below was not obliged to do so.                    And if

the court took the appellant's record at face value — as it was

entitled to do — that record was adequate to ground a sentence near

the mid-point of the GSR.

           "There is no one reasonable sentence in any given case

but, rather, a universe of reasonable sentencing outcomes."

Clogston, 662 F.3d at 592 (citing Martin, 520 F.3d at 92).                        Here,

as in United States v. Santiago-Rivera, 744 F.3d 229, 234 (1st Cir.

2014), "[t]he decisive consideration is that the sentence that the

court chose, though severe, was not outside the wide universe of


                                           -4-
reasonable sentences" that might have been imposed.   We need go no

further.



Affirmed.




                               -5-